  Case 19-28076       Doc 42     Filed 06/08/21 Entered 06/08/21 16:21:35            Desc Main
                                   Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                          )   BANKRUPTCY CASE
                                                 )
 PETER GIANNAKARIS                               )   NO.: 19-28076
                                                 )
          Debtor,                                )   CHAPTER 13
                                                 )
                                                 )   JUDGE: DAVID D. CLEARY


 NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC

       Now comes PennyMac Loan Services, LLC (“Creditor”), by and through undersigned

counsel, and hereby submits this Notice of Forbearance Agreement to the Court regarding the

Debtor’s request for mortgage payment forbearance based upon a material hardship caused by the

COVID-19 pandemic.

       The Debtor recently requested an extension of the forbearance period for one month in

which the Debtor will not tender mortgage payments to Creditor that would come due on the

mortgage starting June 1, 2021 through June 30, 2021.       In the event it is not the intent of the

Debtor to extend the COVID-19 forbearance period, upon receipt of notification from the Debtor

or Debtor’s counsel, the forbearance extension will be cancelled, and this notice will be withdrawn.

Creditor, at this time, does not waive any rights to collect the payments that come due during the

forbearance period after the forbearance plan ends. Furthermore, Creditor does not waive its rights

under other applicable non-bankruptcy laws and regulations, including, but not limited to, RESPA,

and the right to collect any post-petition escrow shortage. During the forbearance period Creditor

may continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.

       Because of the uncertainties surrounding how long this pandemic will last, Creditor will

work with Debtor or Debtor’s counsel to determine when Debtor will be able to resume making
  Case 19-28076      Doc 42      Filed 06/08/21 Entered 06/08/21 16:21:35          Desc Main
                                   Document     Page 2 of 3



mortgage payments and when/how the Debtor will cure the delinquency created by the forbearance

period (“forbearance arrears”). Once the forbearance plan ends and the Creditor and Debtor or

Debtor’s counsel agree on an appropriate repayment or loss mitigation program, Creditor will file

a notice or an amended/supplemental claim consistent with local practice.

       Creditor does not waive its rights to seek relief from the automatic stay for reasons other

than non-payment of the Mortgage, including, but not limited to, a lapse in insurance coverage or

non-payment of property taxes.



                                        Respectfully Submitted,

                                        By:        /s/Kinnera Bhoopal
                                                   Kinnera Bhoopal
                                                   ARDC #6295897
                                                   Counsel for Creditor
                                                   McCalla Raymer Leibert Pierce, LLC
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   (312) 346-9088
  Case 19-28076      Doc 42      Filed 06/08/21 Entered 06/08/21 16:21:35           Desc Main
                                   Document     Page 3 of 3



                                 CERTIFCATE OF SERVICE

         I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on June 8, 2021:

To Debtor:
Peter Giannakaris
1300 Mulberry Lane
Mount Prospect, IL 60056
By U.S. Mail

To Attorney:
David H. Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
By Electronic Notice through ECF

To Trustee:
Marilyn O Marshall
224 South Michigan Ste 800
Chicago, IL 60604
By Electronic Notice through ECF

U.S. Trustee
Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 S. Dearborn St.
Room 873
Chicago, IL 60604
By Electronic Notice through ECF


       Respectfully Submitted,

                                        By:        /s/Kinnera Bhoopal
                                                   Kinnera Bhoopal
                                                   Counsel for Creditor
                                                   McCalla Raymer Leibert Pierce, LLC
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
